Motion Granted; Appeal Dismissed and Memorandum
Opinion filed February 10, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00970-CV
____________
 
WENDY CORONA, Appellant
 
V.
 
POST-NEWSWEEK STATIONS, HOUSTON, INC.; POST-NEWSWEEK
STATIONS, HOUSTON, LP (KPRC); POST-NEWSWEEK STATIONS, INC.; WASHINGTON POST
CO.; WASHINGTON POST NEWSWEEK INTERACTIVE COMPANY, LLC; LARRY BLAKERBY;
FREDERICK “SKIP” VALET; AND NANCY SHAFRAN, Appellees
 

 
On Appeal from the 281st District Court
Harris County, Texas
Trial Court Cause No. 2009-38815
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 31, 2010.  On February 3, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Seymore and
McCally.